DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 17 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Objections
Claim 10 is objected to because of the following informalities: line 2, the examiner believes “considered” should be “configured”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8: “designed to be secured to the body reversibly” is indefinite as it is unclear how this limitation is met and what constitutes “reversibly”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cull (U.S. Patent 4,040,222).

Claim 1: Cull discloses a bracing devic
- a mounting plate (12) equipped with a bearing face which is planar overall (as shown), against which the facing panel (13) can bear (as shown), and 
- a body (6) extending in an axial direction and equipped, at a front end, with means (10) for securing it to the mounting platIn re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the claimed dimensions based on the desired size needed for use.  

Claim 2: the obvious modification of the prior art provides the devicIn re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the claimed dimensions based on the desired size needed for use.   
Claim 3: the obvious modification of the prior art provides the device as claimed in claim 1, wherein the body

Claim 4: the obvious modification of the prior art provides the devic
 
Claim 5: the obvious modification of the prior art provides the device as claimed in claim 1, wherein the bearing face is provided with catching means (openings receiving 14) able to collaborate with means for securing (screws 14) of the facing panel.  
 
Claim 7: the obvious modification of the prior art provides the device as claimed in claim 1, wherein the mounting plate comprises means for connection (14: screws) to a profile section (either directly or indirectly, as “for connection” is considered functional language and does not positively claim the profile section).  

Claim 8: the obvious modification of the prior art provides the devic

Claim 9: the obvious modification of the prior art provides the devic
- a shank (6) extending in the axial direction, at its front end (as shown), 
- a securing base (bottom surface of 6 where 6 connects to 7) bearing the means for securing to the structure (as shown), and 
- a mechanism for adjusting the length of the body by intervals through relative sliding of the securing base and of the shank (the threads permit sliding of the securing base to shank, 10, relative to each other).  
Claim 11: the obvious modification of the prior art provides the device as claimed in claim 1, wherein the means for securing it to the structure comprise a second mounting plate (surface of 6 which bears against 5) equipped with a bearing face that is planar overall.  The prior art does not disclose that the face has at least one transverse dimension greater than or equal to 30 mm.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the claimed dimensions based on the desired size needed for use.  



Claim 12: the obvious modification of Cull discloses an assembly comprising 
- at least one bracing devic
- at least one facing panel (13), bearing directly against the bearing fac

Claim 13: the obvious modification of the prior art provides the assembly as claimed in claim 12, wherein the facing panel is secured to the mounting plat

Claim 14: the obvious modification of the prior art provides the assembly as claimed in claim 12, except wherein the facing panel is secured to the mounting platand the bonding means (e.g., glue) would function in the same manner and serve the same purpose as the screws in Cull.
  
Claim 15: the obvious modification of the prior art provides the assembly as claimed in claim 12, except further comprising a layer of thermal and/or acoustic insulation speared onto or interposed between the bracing devices.  The examiner takes Official notice that insulation in such locations is well known in the art of construction.  One having ordinary skill in the art would use insulation to increase the thermal properties and/or acoustic properties in a structure.
  
Claim 16: the obvious modification of Cull provides a method for securing at least one facing panel on the front of a structure, comprising at least the following steps, in this order: 
- supplying a plurality of bracing devices as claimed in claim 1 (as rendered obvious in the rejection of claim 1), 
- securing the bodies of the bracing devices to the structure, via their rear ends (as shown in Figs. 1-3), 5 4841-1992-5459.v1BEN SAAD, et al. - New (US National Phase of PCT/FR2019/051495) Attorney Docket: 077352-0516386 
- securing the mounting plates on the bodies of the bracing devices, at their front ends (as shown in Fig. 3), 
- mounting at least one facing panel (13) bearing directly against at least one mounting plate (as shown), and 
- securing the facing panel to said at least one mounting plate (via 14).
  
Claim 17: the obvious modification of the prior art provides the method as claimed in claim 16, wherein the facing panel is secured to the mounting plate by screwing (14).  

Claim 18: the obvious modification of the prior art provides the method as claimed in claim 16, except wherein the facing panel is secured to the mounting plat

Claim 19: the obvious modification of the prior art provides the method as claimed in claim 16, except wherein a layer of thermal and/or acoustic insulation is speared onto the bracing devices, or wherein a layer of thermal and/or acoustic insulation is interposed between the bracing devices.  The examiner takes Official notice that insulation in such locations is well known in the art of construction.  One having ordinary skill in the art would use insulation to increase the thermal properties and/or acoustic properties in a structure.

Claim 20: the obvious modification of the prior art provides the device as claimed in claim 1, except wherein the at least one transverse dimension is greater than or equal to 45 mm.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the claimed dimensions based on the desired size needed for use.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cull in view of Miescher (U.S. Patent 6,234,736).

Claim 6: the obvious modification of the prior art provides the device as claimed in claim 1, except wherein the bearing face is textured.  Miescher teaches a similar system that includes a textured bearing face (Fig. 2: 2; as shown).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a textured face, as the textured face would increase friction between the device and panel to avoid unwanted slipping when mounting.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Bernstrom (U.S. Patent 1,503,148), Bravinski (U.S. Patent 7,934,693), Kaspar (U.S. Patent 3,889,439) and Cretti (U.S. Patent 5,809,725).

44841-1992-5459.v1BEN SAAD, et al. - New (US National Phase of PCT/FR2019/051495)Attorney Docket: 077352-051638654841-1992-5459.v1BEN SAAD, et al. - New (US National Phase of PCT/FR2019/051495)Attorney Docket: 077352-0516386	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649